hMcCLENDON, Judge,
concurring.
I respectfully concur. In applying the manifest error rule, a court of appeal may not substitute its own view of the evidence for factual findings of the trier of fact that are reasonable and supported by the evidence. Rosell v. ESCO, 549 So.2d 840, 844 (La.1989). Herein, the workers’ compensation judge’s determination that Mr. Ca-dor was an independent contractor was based heavily on credibility determinations. Therefore, although my opinion may differ, I cannot say that it was manifestly erroneous.